                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION


JOHN ROE,                                          )
                                                   )
                        Plaintifl                  )
                                                   )
                                                   )
                                                   )
UNITED STATES OF AMERICA,                          )
                                                   )
                        Defendants                 )   Civil Action No.   3:   1   9-CV-0792-C-BK


                                               ORDER

         Before the Court are the Findings, Conclusions, and Recommendation ofthe United

States Magistrate Judge therein advising the Court that Defendant's     Motion to Dismiss should be

granted and that   Plaintiff s claims should be dismissed with prejudice.l

         The Court conducts ade novo review ofthose portions ofthe Magistrate Judge's report or

specified proposed findings or recommendations to which a timely objection is made. 28 U,S.C'

$   636(bxlXC). Portions ofthe report or proposed findings     or recommendations that are not the

subject ofa timely objection will be accepted by the Court unless they are clearly erroneous or

contrary to law. See UnitedStatesv. llilson,864F.2d 1219,1221 (5th Cir. 1989)'

         After due consideration and having conducted    a de novo   review, the Court finds that

Plaintiffs objections should be OVERRULED. The Court            has further conducted an


independent review of the Magistrate Judge's findings and conclusions and finds no error. It is

therefore ORDERED that the Findings, Conclusions, and Recommendation are hereby



      I Plaintifffiled objections to the Magistrate Judge's Findings, Conclusions, and
Recommendation on March 23,2020. SeeDoc.26.
ADOPTED     as the   findings and conclusions of the Court. Forthe reasons stated therein,

Det'endant's Motion to Dismiss is hereby GRANTED and Plaintiffls claims are DISMISSED

with prejudice. All relief not expressly granted is DENIED.

       SO ORDERED this 24th day of March, 2020.




                                              S                     S
                                              SENIO                  ATES DISTzuC            GE




                                                  2
